UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2015 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-52276 American Gene Engineer Corp. (Exact name of registrant as specified in its charter) Delaware 27-3983637 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 521 Fifth Avenue, Suite 1712, New York, New York 10175 (Address of principal executive offices) (Zip Code) (212) 292-4231 (Registrant’s telephone number, including area code) None (Former name of Registrant) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes x No o Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:100,000,000 shares of common stock issued and outstanding as of March 20, 2015. EXPLANATORY NOTE The Company is amending its Quarterly Report on Form 10-Q for the quarterly period ended January 31, 2015 to add Exhibit 101 consisting of its interactive data files pursuant to Rule 405 of Regulation S-T. PART II – OTHER INFORMATION ITEM6. Exhibits (d) Exhibits Exhibit No. Description 101 Interactive data files pursuant to Rule 405 of Regulation S-T: (i) the Consolidated Balance Sheets as of January 31, 2015 and October 31, 2014, (ii) the Consolidated Statements of Operations and Comprehensive Loss for the three months ended January 31, 2015 and 2014, (iii) the Consolidated Statements of Cash Flow for the three months ended January 2015 and 2014, (iv) the notes to the Consolidated Financial Statements.* * This information is furnished and not filed for purposes of Sections 11 and 12 of the Securities Act of 1933 and Section 18 of the Securities Exchange Act of 1934. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. American Gene Engineer Corp. /s/ Ming Lin Ming Lin CEO, Principal Executive Officer, and Director Date: March 27, 2015 /s/ Han-Chen Lin Han-Chen Lin CFO, Principal Accounting Officer, and Director Date: March 27, 2015
